Name: Commission Regulation (EEC) No 3312/86 of 30 October 1986 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/32 Official Journal of the European Communities 31 . 10 . 86 COMMISSION REGULATION (EEC) No 3312/86 of 30 October 1986 fixing the monetary coefficient applicable on imports of dried grapes grapes during the marketing year 1986/87 as well as the countervailing charges to be imposed where that price is not observed ; whereas the import prices as set out in Annex II of that Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coefficient should apply both to the minimum import prices and the import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of Regu ­ lation (EEC) No 2382/86 into one of the following national currencies by applying the agricultural conver ­ sion rate, the resulting amount shall be multiplied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 9 (6) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (3), and in particular Article 4 thereof, Whereas Article 4(1 ) of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coeffi ­ cient equal to the real monetary gap between the agricul ­ tural conversion rate for the currency of a Member State and the central rate, or, where applicable, the market rate when that gap is equal to or more than 2,5 percentage points ; Whereas Article 4 (2) of Regulation (EEC) No 2237/85 provides that the monetary coefficient shall be fixed before the commencement of the marketing year and, subsequently, on the first Monday of the months of November, January, March, May and July ; Whereas Commission Regulation (EEC) No 2382/86 (4) fixes the minimum import price applicable to dried  for the German mark :  for the Dutch guilder :  for the Greek drachma :  for the pound sterling :  for the Portuguese escudo :  for the Spanish peseta :  for the French franc :  for the Irish pound : 0,972 0,972 1,333 1,282 1,112 1,030 1,063 1,103 Article 2 This Regulation shall enter into force on 3 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 » 1986, p . 1 . (2) OJ No L 159, 14. 6 . 1986, p . 1 . (3) OJ No L 209, 6 . 8 . 1985, p . 24. &lt; OJ No L 206, 30 . 7 . 1986, p . 18 .